

EXHIBIT 10.3
 
GUARANTY
 
CONTINUING UNLIMITED GUARANTY
 
1. Guaranty. This Continuing Limited Guaranty (this "Guaranty") is made as of
the 17th day of April, 2007, by _______________ a ________________________ (the
"Guarantor"), whose address is 16250 Dallas Parkway, Suite 100, Dallas, Texas
75248, in favor of Presidential HealthCare Credit Corporation ("Payee"). For
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned Guarantor unconditionally guarantees and promises
to pay to Payee or order, on demand, in lawful money of the United States, any
and all Obligations as hereinafter defined, of Park InfusionCare, LP, a Texas
limited partnership, formerly known as Park Infusion Services, LP, Park
InfusionCare Of Dallas, LP, A Texas limited partnership, Park InfusionCare Of
Houston, LP, a Texas limited partnership, and Park InfusionCare Of San Antonio,
LP, a Texas limited partnership (together, jointly and severally, the "Company")
to Payee. The word "Obligations" as used herein means and includes any and all
debts, obligations and liabilities of Company to Payee, as the same may be
modified, renewed or replaced, whether such debts, obligations and liabilities
are now, or hereafter made, existing, incurred, or created, due or not due,
absolute or contingent, liquidated or unliquidated, or determined or
undetermined. This Guaranty is one of payment and not of collection.
 
2. Guaranty Continuing; Revocation. This is a continuing Guaranty relating to
Obligations, including those arising under successive transactions which shall
either continue the Obligations or from time to time renew any of the same. This
Guaranty shall remain in effect until the expiration of thirty (30) days after
Payee's receipt of written notice of revocation by Guarantor and even then and
thereafter, this Guaranty shall be and remain effective as to (a) all
Obligations then outstanding; (b) any Obligations incurred or arising subsequent
thereto pursuant to any agreements or arrangements between Company and Payee in
effect at the time of Payee's receipt of notice of revocation; (c) any renewals
or extensions of any of the foregoing; and (d) all expenses and costs of
collecting or enforcing any of the foregoing. This Guaranty may not be revoked
or terminated except upon strict compliance with the conditions and requirements
heretofore set forth in this Section 2. In the event any sums or other things of
value that are paid or transferred to or otherwise received by the Payee are
rescinded, recovered, required to be returned, set aside, rendered void or
otherwise adversely affected in any legal proceeding or for any cause
whatsoever, including under any law, rule or regulation relative to bankruptcy,
insolvency, fraudulent transfers or other relief of debtors, then this Guaranty
shall continue to be effective or shall be revived and reinstated, as necessary
in order to give full effect to the Guarantor's liability hereunder, to the same
extent as if such payment, transfer and/or receipt had never occurred.
 
3. Guarantor's Obligations Independent; Statute of Limitations. The obligations
of Guarantor hereunder are independent of the obligations of Company, and a
separate action or actions may be brought and prosecuted against Guarantor
whether action is brought against Company or whether Company is joined in any
such action or actions. Guarantor waives the benefit of any statute of
limitations, and all other defenses affecting its liability hereunder or the
enforcement hereof.
 
4. No Conditions Precedent. The obligations of Guarantor hereunder shall be and
remain unaffected (a) by the existence or non-existence, validity or invalidity
of any security; or (b) by any understanding or agreement that any other person,
firm or corporation was or is to execute this or any other Guaranty, or any
other document or instrument relating to or evidencing any Obligation(s), or any
part thereof, or (c) by resort by Payee or failure by Payee to resort to or
enforce any other security or remedy relating to the Obligations; or (d) by the
dissolution, death or bankruptcy of any party, or by failure of the Payee to
file claim against any estate.
 
5. Authorization to Renew or Modify Obligations. Guarantor authorizes Payee,
without notice or demand and without affecting its liability hereunder, from
time to time to (a) renew, compromise, extend, accelerate or otherwise change
the time for payment of, or otherwise change the terms of, any Obligations or
any part thereof or any agreement or arrangement related to any of the
foregoing; (b) take and hold security for the payment of this Guaranty or the
Obligations guaranteed, and exchange, modify, enforce, waive and release any
such security; (c) apply such security and direct the order or manner of sale
thereof as Payee in its discretion may determine; and (d) release or substitute
any one or more of the obligors, endorsers or guarantors of the Obligations.
 
6. Guarantor’s Representations and Warranties. Guarantor represents and warrants
to Payee the following: (a) has full power and authority to make and deliver
this Guaranty; and (b) the execution, delivery and performance of the Guaranty
by Guarantor does not and will not violate any presently applicable laws or any
agreement presently binding on it. In addition, if Guarantor is a corporation or
other legal entity, Guarantor represents and warrants to Payee the following:
(c) the Guarantor (if a corporation or other legal entity) is duly organized and
existing in good standing; (d) the execution, delivery and performance of the
Guaranty by Guarantor has been duly authorized by all necessary action of its
principals and does not and will not violate the provision of, or constitute a
default under, Guarantor’s organizational documents; and (e) this Guaranty has
been duly executed and delivered by the authorized officers of the Guarantor and
constitutes its lawful, binding, and legally enforceable obligation.
 
-55-

--------------------------------------------------------------------------------


 
7. Waivers. Guarantor waives any right to require Payee to (a) proceed against
Company; (b) proceed against or exhaust any security held from Company; or (c)
pursue any other remedy in Payee's power whatsoever. Guarantor waives any
defense arising by reason of any disability or other defense of Company or by
reason of the cessation from any cause whatsoever of the liability of Company.
Guarantor waives all rights of subrogation and contribution, and waives any
right to enforce any remedy which Payee now has or may hereafter have against
Company, and waives any benefit of, and any right to participate in, any
security now or hereafter held by Payee. Guarantor waives all presentments,
suretyship defenses, demands for performance, notices of non-performance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
this Guaranty and of the existence, creation, or incurring of new or additional
Obligations.
 
8. Expenses of Collection. Notwithstanding the limitations in Section 2 hereof,
Guarantor agrees to pay reasonable attorneys' fees and all other costs and
expenses which may be incurred by Payee in the enforcement of this Guaranty.
 
9. Governing Law; Jurisdiction. This Guaranty and the rights and obligations of
any party hereunder shall be governed by and construed in accordance with the
laws of the State of Georgia. Guarantor agrees that it is foreseeable that
Guarantor shall be subject to and Guarantor hereby submits to jurisdiction in
the State of Georgia for any cause of action related to this Guaranty and agrees
that venue for such action shall be in DeKalb County, Georgia. Guarantor waives
any and all rights under the laws of any state or jurisdiction to object to
venue or jurisdiction within DeKalb County, Georgia. Notwithstanding the
foregoing, nothing contained in this section shall prevent Payee from bringing
any action or exercising any rights in any other jurisdiction against Guarantor,
or any of Guarantor's properties. Initiating any such action or proceedings or
taking any such action in any other jurisdiction shall in no event constitute a
waiver by Payee of any of the foregoing.
 
IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the 17th
day of April, 2007.
 
 
GUARANTOR:       
 
                                (Guarantor)


By:    /s/ David E. Bowe
Name: David E. Bowe   
Its:      (Title)

 -56-

--------------------------------------------------------------------------------






